SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-12892 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 77-0559736 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3380 S. Higuera St., San Luis Obispo, California93401 (Address of principal executive offices) (805) 782-5000 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes oNo (not yet applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:6,345,602 shares of common stock outstanding as of November 12, 2010. Page 1 Table of Contents Mission Community Bancorp September 30, 2010 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at September 30, 2010, December 31, 2009 and September 30, 2009 Condensed Consolidated Statements of Operations for the Three-Month and Nine-Month Periods Ended September 30, 2010 and 2009 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Nine-Month Periods Ended September 30, 2010 and 2009 Condensed Consolidated Statements of Cash Flows for the Nine-Month Periods Ended September 30, 2010 and 2009 Notes to Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4T.Controls and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4.Reserved Item 5.Other Information Item 6.Exhibits Page 2 Table of Contents PART I Item 1.Financial Statements Mission Community Bancorp and Subsidiaries Condensed Consolidated Balance Sheets Unaudited (dollars in thousands) September 30, 2010 December 31, 2009 September 30, 2009 Assets Cash and due from banks $ $ $ Federal funds sold - - - Total cash and cash equivalents Interest-bearing deposits in other banks Investment securities available for sale Loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) ) Net loans Federal Home Loan Bank stock and other stock, at cost Premises and equipment Other real estate owned Company owned life insurance Accrued interest and other assets Total Assets $ $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ $ $ Money market, NOW and savings Time certificates of deposit Total deposits Other borrowings Junior subordinated debt securities Accrued interest and other liabilities Total liabilities Shareholders' Equity: Preferred stock - Series A (100,000 shares issued and outstanding) Preferred stock - Series B (20,500 shares issued and outstanding) Preferred stock - Series C (50,000 shares issued and outstanding) Preferred stock - Series D (5,116 shares issued and outstanding) Common stock - 50,000,000 shares authorized; Issued and outstanding: 6,345,602 at September 30, 2010; and 1,345,602 issued and outstanding at December 31, 2009 and September 30, 2009 Additional paid-in capital Retained earnings (deficit) Accumulated other comprehensive income Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 3 Table of Contents Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Operations Unaudited (in thousands, except per share data) For the Three Months Ended For the Nine Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Interest Income Interest and fees on loans $ Interest on investment securities Other interest income 14 11 31 Total interest income Interest Expense Interest on money market, NOW and savings deposits Interest on time certificates of deposit Other interest expense 79 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses ) Non-interest income Service charges on deposit accounts 95 Gain on sale of loans Loan servicing fees, net of amortization 38 34 82 Grants and awards - 74 - 81 Gain on sale of available-for-sale securities - 7 58 Other income and fees 40 42 Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expenses Furniture and equipment Data processing Professional fees Marketing and business development 26 36 81 Office supplies and expenses 59 57 Insurance and regulatory assessments Loan and lease expenses 41 38 Loss or writedown of other real estate 4 69 69 Provision for unfunded commitments - - - 35 Other expenses Total non-interest expense (Loss) before income taxes ) Income tax expense (benefit) - Net (loss) $ ) $ ) $ ) $ ) Net income (loss) applicable to common stock $ ) $ ) $ ) $ ) Per Common Share Data: Net Income (Loss) - Basic $ ) $ ) $ ) $ ) Average common shares outstanding - basic Average common shares outstanding - diluted N/A N/A N/A N/A The accompanying notes are an integral part of these consolidated financial statements. Page 4 Table of Contents Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Changes in Shareholders' Equity (Unaudited - dollars in thousands) Accumulated Additional Comprehensive Retained Other Preferred Common Stock Paid-In Income Earnings Comprehensive Stock Shares Amount Capital (Loss) (Deficit) Income(Loss) Total Balance at January 1, 2009 $ Issuance of 5,116 shares of Series D preferred stock to U.S. Treasury Department, net of issuance costs of $48 Dividends declared and paid on Series D preferred stock ) ) Stock-based compensation 52 52 Comprehensive income (loss): Net (loss) $ ) ) ) Less beginning of year unrealized gain on securities sold during the period, net of taxes of $-0- ) ) ) Net unrealized gain on remaining available-for-sale securities, net of taxes of $291 - Total comprehensive income (loss) $ ) Balance at September 30, 2009 $ ) $ $ Balance at January 1, 2010 $ ) $ $ Issuance of common stock in private placement, net of issuance costs of $182 Dividends declared and paid on Series D preferred stock ) ) Stock-based compensation 52 52 Comprehensive income (loss): Net (loss) $ ) ) ) Less beginning of year unrealized gain on securities sold during the period, net of taxes of $-0- ) ) ) Net unrealized gain on remaining available-for-sale securities, net of taxes of $-0- Total comprehensive income (loss) $ ) Balance at September 30, 2010 $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 5 Table of Contents Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited - dollars in thousands) For the Nine Months Ended September 30, 2010 September 30, 2009 Operating Activities Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities: Depreciation Accretion of discount on securities and loans, net 28 ) Provision for credit losses Provision for losses on unfunded loan commitments - 35 Stock-based compensation 52 52 Gain on sale of securities ) ) Gain on loan sales ) ) Writedown of other real estate owned 69 Increase in company-owned life insurance ) ) Net increase in accrued taxes receivable (3 ) - Other, net ) Proceeds from loan sales Loans originated for sale ) ) Net cash provided by operating activities Investing Activities Net change in Federal Home Loan Bank and other stock ) Net decrease in deposits in other banks 25 Purchase of available-for-sale securities ) ) Proceeds from maturities, calls and paydowns of available-for-sale securities Proceeds from sales of available-for-sale securities Net decrease in loans Purchases of premises and equipment ) ) Proceeds from sale of other real estate owned - Net cash provided by (used in) investing activities ) Financing Activities Net increase in demand deposits and savings accounts Net increase (decrease) in time deposits ) Net (decrease) in other borrowings ) ) Proceeds from issuance of common stock in private placement, net - Proceeds from issuance of preferred stock under TARP-CPP, net - Payment of TARP-CPP dividends ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Non-cash changes: Real estate acquired by foreclosure $ Loans reclassified to held for sale - Supplemental disclosures of cash flow information: Interest paid Taxes paid 2 - The accompanying notes are an integral part of these consolidated financial statements. Page 6 Table of Contents Mission Community Bancorp and Subsidiary Notes to Condensed Consolidated Financial Statements Note 1 – Basis of Presentation and Management Representations The unaudited consolidated financial statements include accounts of Mission Community Bancorp (“the Company”) and its subsidiaries, Mission Community Bank (“the Bank”) and Mission Asset Management, Inc. (“MAM”), and the Bank’s subsidiary, Mission Community Development Corporation.All material inter-company balances and transactions have been eliminated. These financial statements have been prepared in accordance with the Securities and Exchange Commission’s rules and regulations for quarterly reporting and, therefore, do not necessarily include all information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles.These financial statements should be read in conjunction with the Company’s Form 10-K for the year ended December 31, 2009, which was filed on April 15, 2010. Operating results for interim periods are not necessarily indicative of operating results for an entire fiscal year.In the opinion of management, the unaudited financial statements for the three-month and nine-month periods ended September 30, 2010 and 2009 reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the Company’s financial position and results of operations. Management has determined that because all of the commercial banking products and services offered by the Company are available in each branch of the Bank, all branches are located within the same economic environment and management does not allocate resources based on the performance of different lending or transaction activities, it is appropriate to aggregate the Bank branches and report them as a single operating segment. The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to applicable legal limits. The Bank is participating in the FDIC’s Transaction Account Guarantee Program (“TAGP”). Under the TAGP, through December 31, 2010, all noninterest-bearing transaction accounts are fully guaranteed by the FDIC for the entire amount in the account. Coverage under the TAGP is in addition to and separate from the coverage under the FDIC’s general deposit insurance rules.On July 1, 2010, President Barack Obama signed the Dodd-Frank Wall Street Reform and Consumer Protection Act, which permanently raised the current standard maximum deposit insurance amount to $250,000 and extended full deposit insurance coverage for non-interest bearing transaction accounts to December 31, 2012. Note 2 – Stock Based Compensation The Company has a stock option plan, adopted in 1998, which is more fully described in Note I to the consolidated financial statements in the Company’s Annual Report on Form 10-K.The 1998 Stock Option Plan has been terminated with respect to the granting of future options under the Plan.In 2008 the Company adopted the Mission Community Bancorp 2008 Stock Incentive Page 7 Table of Contents Plan, which has been approved by the Company’s shareholders.The 2008 Plan provides for the grant of various equity awards, including stock options. The Company accounts for equity-based compensation arrangements, including employee stock options, using the “modified prospective method,” where stock-based compensation expense is recognized using the fair value based method for all new awards granted after January 1, 2006. During the nine-month periods ended September 30, 2010 and 2009, the Bank recognized pre-tax stock-based compensation expense of $52,000 and $52,000, respectively.As of September 30, 2010, the Company has unvested options outstanding with unrecognized compensation expense totaling $362,000, which is scheduled to be recognized as follows (in thousands): October 1 through December 31, 2010 $33 Total unrecognized compensation cost$362 Note 3 — Investment Securities Investment securities have been classified in the consolidated balance sheets according to management’s intent.The amortized cost of securities and their approximate fair values as of the balance sheet dates were as follows: (in thousands) Gross Gross Estimated Amortized Unrealized Unrealized Market Cost Gains Losses Value September 30, 2010: U.S. Government agencies $ $ $
